 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10
     BRIAN CAPUTO,                                           Case No. 1:15-cv-01008-EPG (PC)
11
                                              Plaintiff, ORDER GRANTING PARTIES’ MOTION
12                                                       FOR EXTENSION OF TIME TO FILE
                    v.                                   STIPULATION FOR DISMISSAL
13
                                                             (ECF NO. 227)
14   GONZALEZ and BLACK,

15                                         Defendants.

16

17         On February 4, 2020, the parties filed a motion for an extension of time, asking that they be

18   given until March 4, 2020, to file the stipulation for dismissal. (ECF No. 227). The parties ask

19   for this extension “due to difficulties in obtaining the signature to the agreed upon settlement

20   from Plaintiff, who is in federal custody out of state.” (Id. at 1).

21         The Court finds good cause to grant the parties’ motion. Accordingly, IT IS HEREBY

22   ORDERED that parties have until March 4, 2020, to file the stipulation for dismissal.

23
     IT IS SO ORDERED.
24

25      Dated:     February 5, 2020                               /s/
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
